          Case 2:19-cv-02536-CDJ Document 64 Filed 10/18/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
AES CLEAN TECHNOLOGY, INC.,            :
                                       :
                  Plaintiff,           :
        v.                             : Civil Action No. 2:19-cv-02536-CDJ
                                       :
GLENN VANDEGRIFT, et al.,              :
                                       :
                  Defendants.          :


                                STIPULATION OF DISMISSAL

TO THE CLERK:

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and Local Rule of Civil

Procedure 41.1(b), and subject to the prior orders of the Court in this action, the parties hereby

stipulate to the dismissal of the above-captioned action with prejudice and with each party

bearing its own costs.

Dated: October 18, 2019                       /s/ David J. Woolf
                                              David J. Woolf
                                              Matthew A. Fontana
                                              Brooke Razor
                                              Drinker Biddle & Reath LLP
                                              One Logan Square, Suite 2000
                                              Philadelphia, PA 19103
                                              (215) 988-2700

                                              Counsel for Plaintiff AES Clean Technology, Inc.

                                              /s/ Sidney L. Gold
                                              Sidney L. Gold
                                              William Rieser
                                              SIDNEY L. GOLD & ASSOC., P.C.
                                              1835 Market Street, Ste. 515
                                              Philadelphia, PA 19103

                                              Counsel for Defendants VandeGrift, Rogers
                                              and Allied Construction Management Services LLC
         Case 2:19-cv-02536-CDJ Document 64 Filed 10/18/19 Page 2 of 2




                                    /s/ Lisa C. Goldman
                                    Lisa C. Goldman
                                    DAVEY AND GOLDMAN LAW FIRM
                                    5609 Medical Circle, Suite 101
                                    Madison, WI 53719
                                    Counsel for Defendant Schoenberg

                                    /s/ Betsy G. Ramos
                                    Betsy G. Ramos
                                    William G. Wright
                                    CAPEHART SCATCHARD, Attorneys at Law
                                    8000 Midlantic Dr., Suite 300S
                                    PO Box 5016
                                    Mt. Laurel, NJ 08054
                                    Counsel for Defendants Wiker and isoClean, Inc.




SO ORDERED:


________________________________________

C. Darnell Jones II, U.S.D.J.
